 



Exhibit 10-J
NON-COMPETITION AND SEVERANCE AGREEMENT
between
DANA CORPORATION
and
PAUL MILLER
dated May 3, 2004

 



--------------------------------------------------------------------------------



 



          THIS NON-COMPETITION AND SEVERANCE AGREEMENT (the “Agreement”), dated
as of May 3, 2004, by and between, Dana Corporation, a Virginia corporation,
whose principal place of business is located at 4500 Dorr Street, Toledo, Ohio
(the “Corporation”), and Paul E. Miller (the “Executive”);
          WHEREAS, the Corporation has offered to employ the Executive as its
Vice President of Purchasing and the Executive has accepted such offer of
employment;
          WHEREAS, the Executive desires to be employed by the Corporation, and
to forego opportunities elsewhere during his period of employment;
          WHEREAS, the Corporation’s offer of employment requires the Executive
to be subject to its customary non-competition, non-disparagement and
confidentiality covenants and also provides for certain severance benefits to be
payable under certain circumstances, as more fully set forth herein; and
          WHEREAS, the parties intend for this Agreement to operate until
terminated in accordance with the terms hereof as more fully set forth herein.
          NOW, THEREFORE, IN CONSIDERATION of the mutual promises, covenants and
agreements set forth below, it is hereby agreed as follows:
1. Definitions. All defined terms in this Agreement shall have the meanings set
forth below:

  (a)   “Agreement” shall mean this Non-Competition and Severance Agreement.    
(b)   “Board” shall mean the Board of Directors of the Corporation.     (c)  
“Cause” shall mean (i) termination of employment as the result of the
Executive’s conviction of, or plea of guilty or nolo contendere to, the charge
of having committed a felony (whether or not such conviction is later reversed
for any reason); or (ii) failure by the Executive to devote his full time and
undivided attention during normal business hours to the business and affairs of
the Corporation or one of its subsidiaries except for reasonable vacations and
except for illness or incapacity; but nothing herein shall preclude the
Executive from devoting reasonable periods required for (A) serving as director
or member of a committee of any organization involving no conflict of interest
with the interests of the Corporation or its subsidiaries; (B) delivering
lectures, fulfilling speaking engagements, teaching at educational institutions;
(C) engaging in charitable and community activities and (D) managing his
personal investments, so long as such activities do not materially interfere
with the regular performance of his duties and responsibilities to the
Corporation or its subsidiaries; or (iii) disclosure by the Executive at any
time, to any person not employed by the Corporation or one of its subsidiaries,
or not engaged to render services to the Corporation or one of its subsidiaries,
except with the prior written

2



--------------------------------------------------------------------------------



 



      consent of an officer authorized to act in the matter by the Board, of any
confidential information of the Corporation, its subsidiaries and affiliates
obtained by him while in the employ of the Corporation, including, without
limitation, information related to any of the Corporation’s inventions,
processes, formulae, plans, devices, compilations of information, methods of
distribution, customers, suppliers, client relationships, marketing strategies
or trade secrets; provided, however, that this provision shall not preclude the
Executive from use or disclosure of information known generally to the public or
of information not considered confidential by persons engaged in the business
conducted by the Corporation or from disclosure required by law, regulation or
court order; (iv) the willful engaging by the Executive in misconduct that is
injurious to the Corporation or its subsidiaries, monetarily or otherwise; or
(v) negligence or incompetence on the part of the Executive in the performance
of his assigned duties.     (d)   “Competition” shall have the meaning set forth
in Section 2(b).     (e)   “Corporation” mean Dana Corporation.     (f)   “Date
of Termination” shall mean the date on which the Executive elects to retire,
voluntarily resigns, dies or is released from employment by the Corporation.    
(g)   “Employment Period” shall have the meaning set forth in Section 2(a).    
(h)   “Executive” shall mean Paul E. Miller.     (i)   “Non-competition Period”
shall mean (i) upon the Executive’s termination of employment with the
Corporation or any of its subsidiaries or affiliates for any reason on or before
May 3, 2006, the twenty four (24) month period following such termination of
employment, or (ii) upon the Executive’s termination of employment with the
Corporation or any of its subsidiaries or affiliates for any reason after May 3,
2006, the twelve (12) month period following such termination of employment.

2. Non-Competition.
     (a) The Executive agrees that he will not engage in Competition at any time
(i) during his employment by the Corporation or any of its subsidiaries or
affiliates (the “Employment Period”) or (ii) during the Non-competition Period.
In addition, during the Non-competition Period, the Executive agrees that he
will not make or publish any statement which is, or may reasonably be considered
to be, disparaging of the Corporation or any of its subsidiaries or affiliates,
or directors, officers, employees or the operations or products of the
Corporation or any of its subsidiaries or affiliates.
     (b) The word “Competition” for the purposes of this Agreement shall mean:

3



--------------------------------------------------------------------------------



 



  (i)   taking a management position with or control of a business engaged in
the design, development, manufacture, marketing or distribution of products,
which constituted 15% or more of the sales of the Corporation and its
subsidiaries and affiliates during the last fiscal year of the Corporation
preceding the termination of the Executive’s employment, in any geographical
area in which the Corporation, its subsidiaries or affiliates is at the time
engaging in the design, development, manufacture, marketing or distribution of
such products; provided, however, that in no event shall ownership of less than
5% of the outstanding capital stock entitled to vote for the election of
directors of a corporation with a class of equity securities held of record by
more than 500 persons, standing alone, be deemed Competition with the
Corporation within the meaning of this Section 2;     (ii)   soliciting any
person who is a customer of the businesses conducted by the Corporation and its
subsidiaries and affiliates, or any business in which the Executive has been
engaged on behalf of the Corporation and its subsidiaries or affiliates at any
time during the Employment Period on behalf of a business described in clause
(i) of this Section 2(b); or     (iii)   inducing or attempting to persuade any
employee of the Corporation or any of its subsidiaries or affiliates to
terminate his employment relationship in order to enter into employment with a
business described in clause (i) of this Section 2(b).

     (c) If, at any time, the provisions of this Section 2 shall be determined
to be invalid or unenforceable, by reason of being vague or unreasonable as to
area, duration or scope, the provisions of this Section 2 shall be divisible and
shall become immediately amended to cover only such area, duration or scope as
shall be determined to be reasonable and enforceable by the court or other body
having jurisdiction over the matter; and the Executive agrees that Section 2 as
so amended shall be valid and binding as though any invalid or unenforceable
provision had not been included herein.
3. Confidential Information.
     (a) The Executive agrees not to disclose, either while in the Corporation’s
employ or at any time thereafter, to any person not employed by the Corporation
or one of its subsidiaries, or not engaged to render services to the Corporation
or one of its subsidiaries, except with the prior written consent of an officer
authorized to act in the matter by the Board, any confidential information of
the Corporation, its subsidiaries and affiliates obtained by him while in the
employ of the Corporation, including, without limitation, information relating
to any of the Corporation’s inventions, processes, formulae, plans, devices,
compilations of information, methods of distribution, customers, suppliers,
client relationships, marketing strategies or trade secrets; provided, however,
that this provision shall not preclude the Executive from use or disclosure of
information

4



--------------------------------------------------------------------------------



 



known generally to the public or of information not considered confidential by
persons engaged in the business conducted by the Corporation or from disclosure
required by law or court order. The agreement herein made in this Section 3(a)
shall be in addition to, and not in limitation or derogation of, any obligations
otherwise imposed by law upon the Executive in respect of confidential
information and trade secrets of the Corporation, its subsidiaries and
affiliates.
     (b) The Executive also agrees that upon leaving the Corporation’s employ he
will not take with him, without the prior written consent of an officer
authorized to act in the matter by the Board, and he will surrender to the
Corporation any record, list, drawing, blueprint, specification or other
document or property of the Corporation, its subsidiaries and affiliates,
together with any copy and reproduction thereof, mechanical or otherwise, which
is of a confidential nature relating to the Corporation, its subsidiaries and
affiliates, or, without limitation, relating to its or their methods of
distribution, client relationships, marketing strategies or any description of
any formulae or secret processes, or which was obtained by him or entrusted to
him during the course of his employment with the Corporation.
4. Covenants Reasonable. The Executive hereby acknowledges that the business of
the Corporation is highly competitive. The Executive further acknowledges that
his service to the Corporation will be of a special and unique character, and
that he will be identified personally with the Corporation. The Executive also
acknowledges that his employment with the Corporation will require that he have
access to some of the Corporation’s most highly confidential business
information, trade secrets and proprietary information. The parties therefore
acknowledge that the restrictions contained in Sections 2 and 3 hereof are a
reasonable and necessary protection of the immediate interests of the
Corporation, and any violation of these restrictions would cause substantial
injury to the Corporation and that the Corporation would not have entered into
this Agreement and the employment relationship with the Executive without
receiving the additional consideration offered by the Executive in binding
himself to any of these restrictions.
5. Severance.
     (a) If at any time on or before May 3, 2006, the Executive’s employment
with the Corporation or any of its subsidiaries or affiliates is terminated by
the Corporation or any of its subsidiaries or affiliates without Cause, then the
Corporation shall pay to the Executive, (i) a pro-rata portion of the
Executive’s target annual bonus for the fiscal year in which the Date of
Termination occurs (based on the portion of the performance period that has
elapsed prior to the date of such termination and assumed achievement at the
target level of performance); (ii) any accrued but unpaid amounts of the
Executive’s salary and vacation pay and previously deferred salary; and
(iii) for a period of twenty four (24) months, a monthly payment equal to
one-twelfth (1/12) the sum of the Executive’s annual base salary immediately
prior to the Date of Termination and the Executive’s target annual bonus for the
fiscal year in which such termination occurs; provided, however, that such
payments shall be reduced (but not below zero) to reflect any other amounts
payable to the Executive in respect of salary or bonus continuation to be
received by the Executive under

5



--------------------------------------------------------------------------------



 



any severance plan, policy or arrangement of the Corporation. Except to the
extent limited by Section 5(c) below, in the event of such a termination, for
the period of twenty four (24) months following the Date of Termination, the
Company shall also provide to the Executive (and, as applicable, his eligible
dependents), (A) continued participation in all welfare benefits under the
welfare plans in which the Executive participated immediately prior to the Date
of Termination; and (B) service credit for vesting purposes under the
Supplemental Executive Retirement Plan for Paul Miller as if the Executive had
remained employed during such twenty four (24) month period.
     (b) If at any time after May 3, 2006, the Executive’s employment with the
Corporation or any of its subsidiaries or affiliates is terminated by the
Corporation or any of its subsidiaries or affiliates without Cause, then the
Corporation shall pay or provide to the Executive the payments and benefits
specified in Section 5(a) above, provided, however, that the payments specified
in clause (iii) of Section 5(a), and the benefits and service credit specified
in the final sentence of Section 5(a), shall be made during the twelve
(12) month period following the Date of Termination and not for the above
referenced twenty-four (24) month period.
     (c) Nothing in this Section 5 shall preclude the Corporation from amending
or terminating any employee benefit plan, policy or practice during the
Employment Period. In the event that the Executive becomes reemployed with
another employer and is eligible to receive medical or other welfare benefits
under another employer provided plan, the medical and other welfare benefits
provided pursuant to Section 5(a) or 5(b) above shall be secondary to those
provided under such other plan during such applicable period of eligibility. To
the extent that the benefits and service credit to which the Executive is
entitled pursuant to Section 5(a) or 5(b) above are not permitted by the terms
of the Corporation’s plans or by applicable law, the Executive shall be entitled
to substantially equivalent coverage under an alternative arrangement. Further,
any continuation of the Executive’s retirement benefits pursuant to Section 5(a)
or 5(b) above shall be made under non-qualified arrangement and shall be payable
from the general assets of the Corporation.
     (d) Upon the termination of the Executive’s employment with the Corporation
or any of its subsidiaries or affiliates for any reason, all of the Executive’s
outstanding equity awards from the Corporation shall be treated in accordance
with the plans and agreements evidencing such awards and shall remain subject to
the terms and conditions contained therein.
     (e) If at any time on or before May 3, 2006, the Executive’s employment
with the Corporation or any of its subsidiaries or affiliates is terminated by
the Executive or is terminated by the Corporation for Cause, then the
Corporation shall have no obligation to pay the Executive the severance payments
described in Sections 5(a) or (b) above, but shall pay the Executive any accrued
but unpaid amounts of the Executive’s salary and vacation pay and previously
deferred compensation as well as other benefits accrued by the Executive through
the date of termination, to the extent payable under the terms of the relevant
agreements and plans.

6



--------------------------------------------------------------------------------



 



     (f) If at any time on or before May 3, 2006, the Executive’s employment
with the Corporation or any of its subsidiaries or affiliates is terminated by
reason of the Executive’s death or disability, then the Corporation shall have
no obligation to pay to the Executive the severance payments described in
Sections 5(a) or (b) above, but shall pay the Executive any accrued but unpaid
amounts of the Executive’s salary and vacation pay and previously deferred
compensation as well as other benefits accrued by the Executive through (I) in
the case of death, the end of the month in which the death occurs, or (II) in
the case of disability for the period of such disability (but not to exceed
6 months), to the extent payable under the terms of the relevant agreements and
plans. For this purpose, disability shall be determined under the definition of
this term in Section 4(a)(2) of the Executive’s Change of Control Agreement.
6. Release. As a condition to the receipt of any benefit under Section 5 hereof,
the Executive shall first execute a release, substantially in the form attached
hereto as Exhibit A, releasing the Corporation, its subsidiaries, affiliates,
shareholders, partners, officers, directors, employees and agents from any and
all claims and from any and all causes of action of any kind or character,
including but not limited to all claims or causes of action arising out of the
Executive’s employment with the Corporation or the termination of such
employment.
7. Governing Law; Consent to Jurisdiction; Injunctive Relief. This Agreement
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Ohio, without regard to its conflict of laws provisions. The
Executive hereby irrevocably submits to the sole jurisdiction of any Ohio or
Federal court sitting in the City of Toledo in any action or proceeding to
enforce the provisions of this Agreement, and waives the defense of inconvenient
forum to the maintenance of any such action or proceeding. In the event of a
breach or threatened breach by the Executive of any of these restrictions, the
Corporation shall be entitled to apply to any court of competent jurisdiction
for an injunction restraining the Executive from such breach or threatened
breach; provided, however, that the right to apply for an injunction shall not
be construed as prohibiting the Corporation from pursuing any other available
remedies for such breach or threatened breach.
8. Notices. Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal
Express, telecopy (or like transmission) or personal delivery against receipt,
or mailed by registered or certified mail (return receipt requested), to the
party to whom it is given at such party’s address set forth below such party’s
name on the signature page or such other address as such party may hereafter
specify by notice to the other party hereto. Any notice or other communication
shall be deemed to have been given as of the date so personally delivered or
transmitted by telecopy or like transmission or on the next business day when
sent by overnight delivery service.
9. Amendment. This Agreement may be amended, modified, superseded or canceled,
and the terms and covenants hereof may be waived, only by a written instrument
executed by both of the parties hereto, or in the case of a waiver, by the party
waiving compliance.

7



--------------------------------------------------------------------------------



 



The failure of either party at any time or times to require performance of any
provision hereof shall in no manner affect the right at a later time to enforce
the same.
10. Binding Effect. This Agreement is not assignable by the Executive. This
Agreement shall be binding upon and inure to the benefit of the Corporation and
any successor organizations which shall succeed to the Corporation by merger or
consolidation or operation of law or otherwise, or by acquisition of all or
substantially all of the assets of the Corporation.
11. Severability. If any provision of this Agreement shall for any reason be
held invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not be affected or
impaired thereby and such remaining provisions of this Agreement shall remain in
full force and effect. Moreover, if any one or more of the provisions of this
Agreement shall be held to be excessively broad as to duration, activity or
subject, such provisions shall be construed by limiting and reducing them so as
to be enforceable to the maximum extent allowable by applicable law.
12. Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
shall constitute one and the same instrument.
13. Entire Agreement. This Agreement sets forth the entire agreement, and
supersedes all prior agreements and any other agreement between the parties and
understandings, both written and oral, between the parties with respect to the
subject matter of this Agreement; provided, however, that this Agreement shall
not affect or supercede the Change of Control Agreement between Dana Corporation
and the Executive, dated May 3, 2003 (the “Change of Control Agreement”), which
shall supercede this Agreement upon the occurrence of a Change of Control as
defined in the Change of Control Agreement.
14. Titles and Headings. Titles and headings to Sections herein are for purposes
of reference only, and shall in no way limit, define or otherwise affect the
meaning or interpretation of any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the undersigned have executed this Non-Competition and
Severance Agreement as of the date first written above.

                  /s/ Paul E. Miller       Name:   Paul E. Miller      Address:
[Address]

Facsimile:   

8



--------------------------------------------------------------------------------



 



         

              DANA CORPORATION
 
       
 
  By:   /s/ Michael J. Burns
 
       
 
  Name:   Michael J. Burns
 
  Title:   Chairman & CEO
 
  Address:   P O Box 1000, Toledo, OH
 
       
 
  Facsimile:    
 
  Attn:    

9



--------------------------------------------------------------------------------



 



Exhibit A
Made as of                     , 20___ Between
Dana Corporation and Paul E. Miller
RELEASE AGREEMENT
     This Release Agreement (“Release”) is entered into as of this day of ,
hereinafter “Execution Date”, by and between Paul E. Miller (hereinafter
“Executive”), and Dana Corporation and its successors and assigns (hereinafter,
the “Corporation”). The Executive and the Corporation are sometimes collectively
referred to as the “Parties”.

1.        The Executive’s employment with the Corporation is terminated
effective [Month, Day, Year] (hereinafter “Termination Date”). The Corporation
agrees to provide the Executive the severance benefits provided for in his
Non-Competition and Severance Agreement with the Corporation, dated as of May 3,
2004 (the “Non-Competition Agreement”), after he executes this Release and the
Release becomes effective pursuant to its terms and does not revoke it as
permitted in Section 3 below, the expiration of such revocation period being the
“Effective Date”.   2.        Executive represents that he has not filed, and
will not file, any complaints, lawsuits, administrative complaints or charges
relating to his employment with, or resignation from, the Corporation; provided,
however, that nothing contained in this Section 2 shall prohibit Executive from
bringing a claim to challenge the validity of the ADEA Release in Section 3
herein. In consideration of the benefits described in Section 1, for himself and
his heirs, administrators, representatives, executors, successors and assigns
(collectively, “Releasers”), Executive agrees to release the Corporation, its
subsidiaries, affiliates, and their respective parents, direct or indirect
subsidiaries, divisions, affiliates and related companies or entities,
regardless of its or their form of business organization, any predecessors,
successors, joint ventures, and parents of any such entity, and any and all of
their respective past or present shareholders, partners, directors, officers,
employees, consultants, independent contractors, trustees, administrators,
insurers, agents, attorneys, representatives and fiduciaries, including without
limitation all persons acting by, through, under or in concert with any of them
(collectively, the “Released Parties”), from any and all claims, charges,
complaints, causes of action or demands relating to his employment or
termination of employment that Executive and his Releasers now have or have ever
had against the Released Parties, whether known or unknown. This Release
specifically excludes claims, charges, complaints, causes of action or demand
that (a) arise after the date of this Release         , (b) relate to
unemployment compensation claims, (c) involve rights to benefits in which
Executive is vested as of the Termination Date under any employee benefit plans
and arrangements of the Corporation, or (d) involve obligations owed to
Executive by the Corporation under the Non-Competition Agreement, subject to the
effectiveness of this Release.   3.        In further recognition of the above,
Executive hereby voluntarily and knowingly waives all rights or claims that he
may have against the Released Parties arising under the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”),

10



--------------------------------------------------------------------------------



 



    other than any such rights or claims that may arise after the date of
execution of this Release. Executive specifically agrees and acknowledges that:
(A) the release in this Section 3 was granted in exchange for the receipt of
consideration that exceeds the amount to which he would otherwise be entitled to
receive upon termination of his employment; (B) he has hereby been advised in
writing by the Corporation to consult with an attorney prior to executing this
Release; (C) the Corporation has given him a period of up to twenty-one
(21) days within which to consider this Release, which period shall be waived by
the Executive’s voluntary execution prior to the expiration of the twenty-one
day period, and he has carefully read and voluntarily signed this Release with
the intent of releasing the Released Parties to the extent set forth herein; and
(D) following his execution of this Release he has seven (7) days in which to
revoke his release as set forth in this Section 3 only and that, if he chooses
not to so revoke, the Release in this Section 3 shall then become effective and
enforceable and the payment listed above shall then be made to him in accordance
with the terms of this Release. To cancel this Release, Executive understands
that he must give a written revocation to the General Counsel of the Corporation
at 4500 Dorr Street, Toledo, Ohio 43615, either by hand delivery or certified
mail within the seven-day period. If he rescinds the Release, it will not become
effective or enforceable and he will not be entitled to any benefits from the
Corporation.   4.        If any provision of this Release is held invalid, the
invalidity of such provision shall not affect any other provisions of this
Release. This Release is governed by, and construed and interpreted in
accordance with the laws of the State of Ohio, without regard to principles of
conflicts of law. Executive consents to venue and personal jurisdiction in the
State of Ohio for disputes arising under this Release. This Release represents
the entire understanding with the Parties with respect to subject matter herein,
and no other inducements or representations have been made or relied upon by the
Parties. This Release shall be binding upon and inure to the benefit of
Executive, his heirs and legal representatives, and the Corporation and its
successors as provided in this Section 4. Any modification of this Release must
be made in writing and be signed by Executive and the Corporation.

ACCEPTED AND AGREED TO:
                                                                  
Paul E. Miller
Dated:
DANA CORPORATION
By:                                                             
Name:
Title:
Dated:

11